Citation Nr: 0917245	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for spondylolisthesis at 
L4-L5, claimed as a back condition.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to July 
1946, and was awarded a Combat Infantryman Badge (CIB) for 
his service in World War II.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA), Montgomery, Alabama, Regional Office 
(RO), which denied service connection for spondylolisthesis 
at L4-L5.

In September 2008, the Board remanded this claim to the RO 
for additional development, including a VA examination 
regarding the etiology of the Veteran's spondylolisthesis at 
L4-L5, and a Statement of the Case (SOC) regarding the 
Veteran's total disability rating based on individual 
employability due to service-connected disabilities (TDIU) 
claim, as required by 38 C.F.R. § 19.29 and Manlincon v. 
West, 12 Vet. App. 238 (1999) (holding that where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued).  
That development was completed and the case was returned to 
the Board for appellate review. 

In a January 2009 SOC, the RO denied a TDIU.  The Veteran has 
not perfected an appeal regarding the denial of a TDIU by 
filing a substantive appeal (VA Form 9).  Thus, this issue is 
not on appeal before the Board.    


FINDING OF FACT

The Veteran's July 1946 Separation Examination Report is 
negative for complaints, treatment, and diagnoses of any back 
condition, to include spondylolisthesis at L4-L5; arthritis 
of the spine was not exhibited within the first post-service 
year; and there is no objective evidence relating any back 
condition, to include spondylolisthesis at L4-L5, to his 
active service or any incident therein.   


CONCLUSION OF LAW

Spondylolisthesis at L4-L5 (claimed as a back condition) was 
not incurred in or aggravated by service, and arthritis of 
the spine may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA duty to notify was satisfied by March 2004 and 
October 2008 letters.  These letters fully addressed all 
three notice elements; informed the Veteran of what evidence 
was required to substantiate his service connection claim; 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In an October 2008 
attachment to a notice letter, the RO also advised the 
Veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

Unfortunately, the Veteran's STRs are not associated with the 
claims folder.  After extensive efforts to locate such 
records, VA was informed by the National Personnel Records 
Center that the Veteran's STRs were destroyed in a fire at 
the records storage facility in 1973, and were unavailable.  
Only the Veteran's July 1946 Separation Examination Report is 
of record.  In cases such as these, where the STRs are 
unavailable, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).          

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains the 
Veteran's Separation Examination Report, DD-214, VA medical 
records, private treatment records, and statements submitted 
by or on the behalf of the Veteran.  The Veteran was provided 
and underwent Compensation and Pension (C&P) examination on 
September 2004, with a January 2009 addendum for a nexus 
opinion regarding the etiology of his spondylolisthesis at 
L4-L5, at the VA Medical Center (VAMC) in Birmingham, 
Alabama.  The Veteran did not request any hearings.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The Veteran is seeking service connection for a back 
condition, diagnosed as spondylolisthesis at L4-L5, which he 
maintains is related to his active service.  Specifically, 
the Veteran attributes his back condition to carrying heavy 
mortar equipment during his service in World War II.  The 
Veteran's DD-214 shows that his military occupational 
specialty was a Light Mortar Crewman.  As noted, the Veteran 
is in receipt of a CIB.  

On review of the record, the Board finds that service 
connection for a back condition, diagnosed as 
spondylolisthesis at L4-L5, is not warranted.  The Veteran 
has a current back disability to meet the threshold 
requirement for service connection.  See Brammer, 3 Vet. App. 
at 225.  In this regard, the record shows that the Veteran is 
currently diagnosed with Grade I spondylolisthesis at L4-L5 
with extensive osteoarthritic changes involving the entire 
lumbar spine and the visible portion of the lower thoracic 
spine.  See September 2004 VA Examination Report.  Although 
the Veteran has been diagnosed with a current back condition, 
there is no true indication that his disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  There is no evidence to substantiate the Veteran's 
claim that he injured his back carrying heavy mortar 
equipment during his service in World War II.  In this 
regard, the Veteran's July 1946 Separation Examination Report 
contains no complaints, treatment, or diagnoses of a back 
condition during his active military service. 
	
Even so, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
provided it is consistent with the circumstances, conditions, 
or hardships of combat, even if there is no official record 
of the incident.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.304(d) (2008).  "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 
389, 392 (1996).  Such evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Section 1154(b) [and the 
implementing regulation, 38 C.F.R. § 3.304(d)] allow combat 
veterans, in certain circumstances, to use lay evidence to 
establish the incurrence of a disease or injury in service.  
"However, the provisions of section 1154(b) do not provide a 
substitute for medical-nexus evidence . . ."  Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves 
only to relax the evidentiary burden to establish incurrence 
of a disease or injury in service.  Id.  

Thus, even presuming the Veteran's statements credible of an 
in-service incurrence, there is no probative and positive 
medical nexus evidence revealing a relationship between the 
Veteran's current back condition and his service.  In fact, 
the record contains both a negative and positive nexus 
opinion.  In this regard, the record contains a March 2004 
statement provided by Dr. E. H. F. of Russellville, Alabama.  
According to such statement, the Veteran reported that he 
started having back problems while carrying heavy mortar 
equipment during his service in World War II, and Dr. E. H. 
F. opined that "it is likely that the Veteran's activities 
in the service contributed to the problems that he has in his 
back."  See March 2004 Private Opinion Letter.  The record 
also contains a January 2009 VA medical opinion in which the 
examiner opined that "it is extremely unlikely that the 
spondylolisthesis is in any way responsible for [the 
Veteran's] widespread degenerative disease which has produced 
his severe lower back symptoms."  The January 2009 examiner 
also noted that the Veteran's Separation Examination Report 
was negative for complaints, treatment, and diagnoses of a 
back condition, and that the Veteran "has done hard work 
with heavy lifting over many years, which is "far more 
likely to have caused the widespread degree of degenerative 
change that is seen in [the Veteran's] spine."  On review, 
the Board gives greater probative weight to the January 2009 
VA medical opinion, as opposed to the March 2004 private 
medical opinion, for the following reasons.

The January 2009 VA examiner had the benefit of review of the 
claims folder, including the Veteran's July 1946 Separation 
Examination Report and post-service treatment records.  
Although review of the claims file alone does not 
automatically render the examiner's opinion competent or 
persuasive (see Nieves-Rodriguez v. Peake, WL No. 06-3012 
(U.S. Vet. App. Dec. 1, 2008)), review of the claims file in 
this case included evidence weighing against the Veteran's 
claim that his back condition is related to his service; 
therefore, the private physician's opinion is considered less 
informed.  As noted, the Veteran's July 1946 Separation 
Examination Report is negative for any complaints, treatment, 
or diagnosis of any back condition.  The March 2004 private 
physician merely relied on the Veteran's statements that he 
had back problems while carrying heavy mortar equipment 
during his service in World War II to opine that the 
Veteran's back condition was related to his service.  The 
Court of Appeals for Veterans Claims has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value. See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Therefore, the Board finds the 
March 2004 private physician's opinion to be of low probative 
value due to its speculative nature.  Service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  

Lastly, there is also no evidence of arthritis of the spine 
within the first post-service year.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  In fact, the first indication of a back 
condition is reflected in a June 2003 Private Treatment 
Report from Dr. J.H.R., dated approximately fifty-seven years 
post-service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, the Board finds the only evidence relating the 
Veteran's back condition to service is the Veteran's own 
statements.  The Board notes that the Veteran is competent to 
describe his back condition symptomatology.  See Layno, 6 
Vet. App. at 469.  However,  the Veteran's opinion, as to a 
medical matter, is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95.
 
For the reasons discussed above, the Board concludes that a 
back condition, to include spondylolisthesis at L4-L5, was 
not incurred in or aggravated by service, and arthritis of 
the spine may not be presumed to have been incurred therein.






	(CONTINUED ON NEXT PAGE)



The benefit-of-the-doubt doctrine has been considered; 
however, as the preponderance of the evidence is against the 
claim, it is inapplicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b); see also Gilbert, 1 Vet. App. at 54.          


ORDER

Entitlement to service connection for spondylolisthesis at 
L4-L5, claimed as a back condition, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


